Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 14, 2016

                                     No. 04-16-00321-CR

                                    Roy Gene NEWMAN,
                                         Appellant
                                             v.
                                    The STATE of Texas,
                                          Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 13-2536-CR-C
                         The Honorable William Old, Judge Presiding

                                        ORDER
        This is an attempted appeal from a plea-bargain case in which appellant filed an untimely
notice of appeal. The clerk’s record has been filed, but no reporter’s record has been filed. On
May 31, 2016, we ordered appellant to show cause why this appeal should not be dismissed for
lack of jurisdiction. Additionally, we noted in our order that the clerk’s record contained a
certification of defendant’s right to appeal stating that this “is a plea-bargain case, and the
defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). On June 13, 2016, appellant
filed a pro se motion for access to the reporter’s record. However, the reporter’s record is
unnecessary under the circumstances presented. See Greenwell v. Court of Appeals for the
Thirteenth Judicial District, 159 S.W.3d 645, 649 (Tex. 2005) (explaining that when an appeal is
barred by Texas Rule of Appellate Procedure 25.2(a)(2), the reporter’s record need not be
prepared).

       Appellant’s motion for access to the reporter’s record is DENIED.


                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of June, 2016.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court